Case 2:21-cv-04272-JLS-SHK Document 61 Filed 09/13/21 Page 1 of 2 Page ID #:257

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.      2:21-cv-04272-JLS-SHK                                Date: September 13, 2021
  Title: Vilgem Vardanyan v. Exodus Recovery, Inc., et al.



 Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                D. Castellanos                                         Not Reported
                Deputy Clerk                                          Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                None Present                                           None Present


 Proceedings (IN CHAMBERS):              ORDER TO SHOW CAUSE

          On May 21, 2021, Plaintiff Vilgem Vardanyan (“Plaintiff”) filed a Complaint alleging
 various violations of his civil rights (“Complaint”). Electronic Case Filing Number (“ECF No.”)
 1, Compl. On July 26, 2021, Plaintiff filed, among other requests, a Request for Leave to File
 Second Amended Complaint (“SAC Request”). ECF No. 15, SAC Request. On August 5, 2021,
 the Court granted Plaintiff’s SAC Request (“SAC Order”) and, in pertinent part, ordered Plaintiff
 to file his Second Amended Complaint (“SAC”) by August 23, 2021. ECF No. 20, SAC Order.
 On August 13, 2021, Plaintiff filed his SAC and a summons. ECF No. 24, SAC; ECF No. 25,
 Summons. Defendant College Health Enterprises, Inc. (“College”) and Exodus Recovery, Inc.
 (“Exodus”) both filed answers to the SAC. See ECF No. 38, College’s Answer To Amended
 Complaint (“College Answer”); ECF No. 54, Answer of Exodus (“Exodus Answer”).

         Federal Rule of Civil Procedure (“Rule”) 12(h)(3) provides that “[i]f the court determines
 at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R.
 Civ. P. 12(h)(3); see also Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002) (“Federal
 Rule of Civil Procedure 12(h)(3) provides that a court may raise the question of subject matter
 jurisdiction, sua sponte, at any time during the pendency of the action, even on appeal.”).

         Here, College and Exodus both assert—without argument—that there is no subject matter
 jurisdiction in their Answers. See ECF No. 38, College Answer at 17 (“[T]he Court lacks
 subject matter jurisdiction over Plaintiff’s SAC.”); ECF No. 54, Exodus Answer at 16 (“[T]he
 Court lacks subject matter jurisdiction over Plaintiff’s SAC.”). Although the Court cannot rely
 on just barebones conclusory statements, based upon the Court’s own review of the SAC and the
 docket, it is unclear whether the Court has subject matter jurisdiction because Plaintiff’s SAC
 alleges federal question jurisdiction, in part, under 42 U.S.C. § 1983 (“§ 1983”) but Plaintiff has
 not indicated that any of the Defendants are state actors and, based on Plaintiff’s SAC, they do
 not appear to be state actors. See Jensen v. Lane Cty., 222 F.3d 570, 574 (9th Cir. 2000)

  Page 1 of 2                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
Case 2:21-cv-04272-JLS-SHK Document 61 Filed 09/13/21 Page 2 of 2 Page ID #:258

 (“Because § 1983 . . . [is] directed at the states, the statute supports a claim only when the
 alleged injury is caused by ‘state action’ and not by a merely private actor, against whom tort
 remedies may be sought in state court.”)

         Accordingly, all parties are ORDERED TO SHOW CAUSE, in writing, by
 September 21, 2021, why Plaintiff’s SAC should not be dismissed for lack of subject matter
 jurisdiction. All parties’ submissions must be five pages or less and must provide authority in
 support of their position.

         IT IS SO ORDERED.




  Page 2 of 2                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk DC
